PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SLOCUM et al.
Application No. 17/014,593
Filed: 8 Sep 2020
For: CONTROLLING LIFTING GAS IN INFLATABLE STRUCTURES

:
:
:	DECISION ON REQUEST 
:                     FOR REFUND
:
:

This is a decision on the request for refund received June 11, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $70, stating that “[a]pplicant hereby requests a refund . . . due to the fees paid twice for the submission of May 6, 2021.  An ePetition to withdraw the application from issue was being filed using EFS-Web online filing system . . . However, when originally filing the documents, after paying the appropriate fees . . . an EFS-Web issue prevented the documents from being uploaded . . . we were advised to re-file . . . Applicant requests that the excess fees paid . . . be refunded”. 

A review of the Office records for the above-identified application indicates that an e-Petition to Withdraw the Application from Issue was filed electronically and auto-granted on May 6, 2021, along with a petition fee of $70.  As stated in the refund request, the applicant attempted to file a petition on the same day and paid a petition fee with the first attempt, which did not upload into the Image file wrapper.  As such, the duplicate petition fee was paid in excess.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $70 will be refunded to petitioner’s credit card account.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions